                Case 20-12841-MFW                Doc 588        Filed 12/31/20          Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)




                                             AFFIDAVIT OF SERVICE


STATE OF NEW YORK                    )
                                     ) ss:
COUNTY OF KINGS                      )

I, Edward A. Calderon, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 27th day of December, 2020, DRC, under my supervision, caused to be served a true
       and accurate copy of the following:

             a. “Motion of the Debtors for Entry of an Order (I) Amending the DIP Credit
                Agreement to Extend the Scheduled Maturity Date and Certain Bankruptcy
                Milestones Therein and (II) Granting Related Relief” (Docket No. 556); and

             b. “Debtors’ Motion to Shorten Notice Period for Motion of the Debtors for Entry of
                an Order (I) Amending the DIP Credit Agreement to Extend the Scheduled
                Maturity Date and Certain Bankruptcy Milestones Therein and (II) Granting
                Related Relief” (Docket No. 557),

         to be served via electronic mail upon the parties as set forth on Exhibit 1, attached hereto.



1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed claims
         and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes
         of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
              Case 20-12841-MFW          Doc 588     Filed 12/31/20     Page 2 of 7




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 31st day of December, 2020, Brooklyn, New York.


                                                             By___________________________
                                                                   Edward A. Calderon
Sworn before me this
31st day of December, 2020


_______________________
Notary Public
Case 20-12841-MFW   Doc 588   Filed 12/31/20   Page 3 of 7




                    EXHIBIT 1
                                   Case 20-12841-MFW Doc 588 Filed 12/31/20 Page 4 of 7
                                                  YouFit Health Clubs, LLC, et al.
                                                          Electronic Mail
                                                           Exhibit Pages
Page # : 1 of 4                                                                                                                               12/27/2020 08:50:28 PM
000097P001-1447S-024              000071P001-1447S-024                            000071P001-1447S-024                            000072P002-1447S-024
ASHBY & GEDDES PA                 BALLARD SPAHR LLP                               BALLARD SPAHR LLP                               BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                LESLIE C HEILMAN;LAUREL D ROGLEN                LESLIE C HEILMAN;LAUREL D ROGLEN                DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR       919 N MARKET ST.,11TH FLOOR                     919 N MARKET ST.,11TH FLOOR                     1735 MARKET ST.,51ST FLOOR
P O BOX 1150                      WILMINGTON DE 19801-3034                        WILMINGTON DE 19801-3034                        PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150          HEILMANL@BALLARDSPAHR.COM                       ROGLENL@BALLARDSPAHR.COM                        POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-024              000094P001-1447S-024                            000095P001-1447S-024                            000073P001-1447S-024
BALLARD SPAHR LLP                 BARCLAY DAMON LLP                               BARCLAY DAMON LLP                               BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS   KEVIN M NEWMAN                                  SCOTT L FLEISCHER                               BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR        BARCLAY DAMON TOWER                             1270 AVENUE OF THE AMERICAS STE 501             313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599        125 EAST JEFFERSON ST                           NEW YORK NY 10020                               TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM          SYRACUSE NY 13202                               SFLEISCHER@BARCLAYDAMON.COM                     BRICH@BERGERSINGERMAN.COM
                                  KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-024              000088P001-1447S-024                            006278P001-1447A-024                            012040P002-1447A-024
BERGER SINGERMAN LLP              BIELLI & KLAUDER LLC                            JASON BLANK                                     BLANKROME
MCIHAEL J NILES, ESQ              DAVID M KLAUDER,ESQ                             EDWARDS POTTINGER LLC                           VICTORIA A GUILFOYLE
313 NORTH MONROE ST.,STE 301      1204 N KING ST                                  SETH LEHRMAN                                    JOSE F BIBILONI
TALLAHASSEE FL 32301              WILMINGTON DE 19801                             425 NORTH ANDREWS AVE                           1201 N MARKET ST
MNILES@BERGERSINGERMAN.COM        DKLAUDER@BK-LEGAL.COM                           STE 2                                           STE 800
                                                                                  FORT LAUDERDALE FL 33301                        WILMINGTON DE 19801
                                                                                  SETH@EPLLC.COM                                  GUILFOYLE@BLANKROME.COM

012040P002-1447A-024              000085P001-1447S-024                            000103P001-1447S-024                            000086P001-1447S-024
BLANKROME                         BROWARD COUNTY ATTORNEY                         CITY OF PHILADELPHIA LAW DEPT                   COLEMAN & DEMPSEY LLP
VICTORIA A GUILFOYLE              SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY          MEGAN N HARPER,DEPUTY CITY SOLICITOR            ARLENE L COLEMAN
JOSE F BIBILONI                   GOVERNMENT CENTER STE 423                       MUNICIPAL SERVICES BUILDING                     TWO RAVINIA DRIVE STE 1250
1201 N MARKET ST                  115 SOUTH ANDREWS AVE                           1401 JFK BLVD 5TH FLOOR                         ATLANTA GA 30346
STE 800                           FORT LAUDERDALE FL 33301                        PHILADELPHIA PA 19102-1595                      ACOLEMAN@COLEMAN-DEMPSEY.COM
WILMINGTON DE 19801               SANDRON@BROWARD.ORG                             MEGAN.HARPER@PHILA.GOV
JBIBILONI@BLANKROME.COM

000018P001-1447S-024              000012P002-1447S-024                            000008P001-1447S-024                            012379P001-1447A-024
DELAWARE ATTORNEY GENERAL         DELAWARE DIVISION OF REVENUE                    DELAWARE SECRETARY OF STATE                     EGGNATZ | PASCUCCI
BANKRUPTCY DEPT                   CHRISTINA ROJAS                                 DIV OF CORPORATIONS FRANCHISE TAX               JOSHUA H EGGNATZ
CARVEL STATE OFFICE BLDG          CARVEL STATE OFFICE BUILD 8TH FL                PO BOX 898                                      7450 GRIFFIN RD STE 230
820 N FRENCH ST 6TH FL            820 N FRENCH ST                                 DOVER DE 19903                                  DAVIE FL 33314
WILMINGTON DE 19801               WILMINGTON DE 19801                             DOSDOC_FTAX@STATE.DE.US                         JEGGNATZ@JUSTICEEARNED.COM
ATTORNEY.GENERAL@STATE.DE.US      CHRISTINA.ROJAS@DELAWARE.GOV


000091P001-1447S-024              000061P001-1447S-024                            000061P001-1447S-024                            000061P001-1447S-024
FERRY JOSEPH P.A.                 FROST BROWN TODD LLC                            FROST BROWN TODD LLC                            FROST BROWN TODD LLC
RICK S MILLER,ESQ                 RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
824 MARKET ST.,STE 1000           3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER
P O BOX 1351                      301 EAST FOURTH ST                              301 EAST FOURTH ST                              301 EAST FOURTH ST
WILMINGTON DE 19899-1351          CINCINNATI OH 45202                             CINCINNATI OH 45202                             CINCINNATI OH 45202
RMILLER@FERRYJOSEPH.COM           RGOLD@FBTLAW.COM                                ESEVERINI@FBTLAW.COM                            KHARDISON@FBTLAW.COM
                                                      Case 20-12841-MFW Doc 588 Filed 12/31/20 Page 5 of 7
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 4                                                                                                                                                          12/27/2020 08:50:28 PM
000081P001-1447S-024                                 000104P001-1447S-024                               000002P001-1447S-024                                 000003P001-1447S-024
GATOR FLOWER MOUND LLC                               GRAY ROBINSON P.A.                                 GREENBERG TRAURIG LLP                                GREENBERG TRAURIG LLP
MARK SHANDLER                                        STEVEN J SOLOMON,ESQ                               DENNIS A MELORO                                      NANCY A PETERMAN
7850 NW 146TH ST.,4TH FLOOR                          333 S.E. 2ND AVE.,STE 3200                         1007 NORTH ORANGE STREET                             77 WEST WACKER DRIVE
MIAMI LAKES FL 33016                                 MIAMI FL 33131                                     SUITE 1200                                           SUITE 3100
MSHANDLER@GATORINV.COM                               STEVEN.SOLOMON@GRAY-ROBINSON.COM                   WILMINGTON DE 19801                                  CHICAGO IL 60601
                                                                                                        MELOROD@GTLAW.COM                                    PETERMANN@GTLAW.COM


000004P002-1447S-024                                 000056P001-1447S-024                               000057P001-1447S-024                                 000105P001-1447S-024
GREENBERG TRAURIG LLP                                GREYLION                                           GREYLION                                             HILLSBOROUGH COUNTY TAX COLLECTOR
ERIC HOWE                                            PERELLA WEINBERG PARTNERS LP                       LATHAM & WATKINS LLP                                 BRIAN T FITZGERALD,ESQ
77 WEST WACKER DRIVE                                 ELLEN ROSENBERG                                    JOHAN (HANS) V. BRIGHAM                              SENIOR ASST COUNTY ATTORNEY
SUITE 3100                                           767 FIFTH AVENUE                                   200 CLARENDON STREET                                 POST OFFICE BOX 1110
CHICAGO IL 60601                                     NEW YORK NY 10153                                  BOSTON MA 02116                                      TAMPA FL 33601-1110
HOWEE@GTLAW.COM                                      ellen@greylioncapital.com                          JOHAN.BRIGHAM@LW.COM                                 FITZGERALDB@HILLSBOROUGHCOUNTY.ORG


000065P001-1447S-024                                 000065P001-1447S-024                               000060P001-1447S-024                                 000060P001-1447S-024
HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                               HOLLAND & KNIGHT                                     HOLLAND & KNIGHT
ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI
1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS                           150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700
SUITE 1400                                           SUITE 1400                                         CHICAGO IL 60606                                     CHICAGO IL 60606
LOS ANGELES CA 90067                                 LOS ANGELES CA 90067                               PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM
DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-024                                 000082P001-1447S-024                               000093P001-1447S-024                                 000093P001-1447S-024
HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC                            IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY                                           CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING
150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE                                  5628 CENTRAL AVE                                     5628 CENTRAL AVE
CHICAGO IL 60606                                     FLOWER MOUND TX 75022                              ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707
ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM                                    CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM




000084P001-1447S-024                                 000075P002-1447S-024                               000075P002-1447S-024                                 000075P002-1447S-024
JASON BLANK                                          KELLEY DRYE & WARREN LLP                           KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP
JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT                         ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT
EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB                               PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB
7450 GRIFFIN RD.,STE 230                             101 PARK AVE                                       101 PARK AVE                                         101 PARK AVE
DAVIE FL 33314                                       NEW YORK NY 10178                                  NEW YORK NY 10178                                    NEW YORK NY 10178
JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM                             MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM


000075P002-1447S-024                                 012377P001-1447A-024                               000080P001-1447S-024                                 000066P001-1447S-024
KELLEY DRYE & WARREN LLP                             LAW OFFICE OF SUSAN E KAUFMAN LLC                  LAW OFFICES OF KENNETH L BAUM LLC                    LINEBARGER GOGGAN BLAIR & SAMPSON LLP
ROBERT L LEHANE;MARK SCOTT                           SUSAN E KAUFMAN                                    KENNETH L BAUM.ESQ                                   ELIZABETH WELLER
PHILLIP A. WEINTRAUB                                 919 NORTH MARKET ST STE 460                        167 MAIN ST                                          2777 N STEMMONS FREEWAY STE 1000
101 PARK AVE                                         WILMINGTON DE 19801                                HACKENSACK NJ 07601                                  DALLAS TX 75207
NEW YORK NY 10178                                    SKAUFMAN@SKAUFMANLAW.COM                           KBAUM@KENBAUMDEBTSOLUTIONS.COM                       DALLAS.BANKRUPTCY@PUBLICANS.COM
PWEINTRAUB@KELLEYDRYE.COM
                                                     Case 20-12841-MFW Doc 588 Filed 12/31/20 Page 6 of 7
                                                                    YouFit Health Clubs, LLC, et al.
                                                                            Electronic Mail
                                                                             Exhibit Pages
Page # : 3 of 4                                                                                                                                                          12/27/2020 08:50:28 PM
000066P001-1447S-024                                000101P001-1447S-024                                000089P001-1447S-024                                 000069P001-1447S-024
LINEBARGER GOGGAN BLAIR & SAMPSON LLP               LINEBARGER GOGGAN BLAIR & SAMPSON LLP               MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.        MARICOPA COUNTY ATTORNEY'S OFFICE
ELIZABETH WELLER                                    JOHN P DILLMAN                                      ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC   PETER MUTHIG
2777 N STEMMONS FREEWAY STE 1000                    P O BOX 3064                                        1001 3RD AVE WEST                                    225 W MADISON ST
DALLAS TX 75207                                     HOUSTON TX 77253-3064                               SUITE 240                                            PHOENIX AZ 85003
BETHW@PUBLICANS.COM                                 HOUSTON_BANKRUPTCY@PUBLICANS.COM                    BRADENTON FL 34205-7863                              MUTHIGK@MCAO.MARICOPA.GOV
                                                                                                        LEGAL@TAXCOLLECTOR.COM


000090P001-1447S-024                                000064P001-1447S-024                                012378P001-1447A-024                                 012378P001-1447A-024
MCCREARY VESELKA BRAGG & ALLEN PC                   MONZACK MERSKY BROWDER AND HOCHMAN PA               MORRIS JAMES LLP                                     MORRIS JAMES LLP
TARA LEDAY,ESQ                                      RACHEL B MERSKY                                     ERIC J MONZO; BRYA M KEILSON                         ERIC J MONZO; BRYA M KEILSON
P O BOX 1269                                        1201 N ORANGE ST.,STE 400                           JASON S. LEVIN                                       JASON S. LEVIN
ROUND ROCK TX 78680                                 WILMINGTON DE 19801                                 500 DELAWARE AVE STE 1500                            500 DELAWARE AVE STE 1500
TLEDAY@MVBALAW.COM                                  RMERSKY@MONLAW.COM                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
                                                                                                        EMONZO@MORRISJAMES.COM                               BKEILSON@MORRISJAMES.COM


012378P001-1447A-024                                000007P002-1447S-024                                000100P001-1447S-024                                 000102P001-1447S-024
MORRIS JAMES LLP                                    OFFICE OF THE US TRUSTEE                            OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP
ERIC J MONZO; BRYA M KEILSON                        HANNAH MCCOLLUM                                     DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON
JASON S. LEVIN                                      844 KING ST                                         DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR
500 DELAWARE AVE STE 1500                           STE 2207                                            COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801
WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM
JLEVIN@MORRISJAMES.COM                              HANNAH.MCCOLLUM@USDOJ.GOV                           HARRISBURG PA 17121
                                                                                                        RA-LI-UCTS-BANKRUPT@STATE.PA.US

000102P001-1447S-024                                000063P001-1447S-024                                000067P001-1447S-024                                 000067P001-1447S-024
PACHULSKI STANG ZIEHL & JONES LLP                   PERDUE BRANDON FIELDER COLLINS & MOTT LLP           RICHARDS LAYTON & FINGER PA                          RICHARDS LAYTON & FINGER PA
BRADFORD J SANDLER;COLIN R ROBINSON                 EBONEY COBB                                         JOHN H KNIGHT;MARISA A TERRANOVA FISSEL              JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
919 N MARKET ST.,17TH FLOOR                         500 E BORDER ST.,STE 640                            ONE RODNEY SQUARE                                    ONE RODNEY SQUARE
WILMINGTON DE 19801                                 ARLINGTON TX 76010                                  920 NORTH KING ST                                    920 NORTH KING ST
CROBINSON@PSZJLAW.COM                               ECOBB@PBFCM.COM                                     WILMINGTON DE 19801                                  WILMINGTON DE 19801
                                                                                                        KNIGHT@RLF.COM                                       TERRANOVAFISSEL@RLF.COM


000099P001-1447S-024                                000099P001-1447S-024                                000099P001-1447S-024                                 000087P001-1447S-024
RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                          SACKS TIERNEY PA
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY    RANDY NUSSBAUM;PHILIP R RUDD
920 NORTH KING ST                                   920 NORTH KING ST                                   920 NORTH KING ST                                    4250 N DRINKWATER BLVD,,4TH FLOOR
WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 WILMINGTON DE 19801                                  SCOTTSDALE AZ 85251
STEELE@RLF.COM                                      SCHLAUCH@RLF.COM                                    KENNEY@RLF.COM                                       RANDY.NUSSBAUM@SACKSTIERNEY.COM




000087P001-1447S-024                                000078P001-1447S-024                                000079P001-1447S-024                                 000020P001-1447S-024
SACKS TIERNEY PA                                    SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP                       SECURITIES AND EXCHANGE COMMISSION
RANDY NUSSBAUM;PHILIP R RUDD                        MONIQUE B DISABATINO,ESQ                            MELISSA A MARTINEZ, ESQ                              SEC OF THE TREASURY OFFICE OF GEN COUNSEL
4250 N DRINKWATER BLVD,,4TH FLOOR                   1201 NORTH MARKET ST.,STE 2300                      CENTRE SQUARE WEST                                   100 F ST NE
SCOTTSDALE AZ 85251                                 P O BOX 1266                                        1500 MARKET ST.,38TH FLOOR                           WASHINGTON DC 20549
PHILIP.RUDD@SACKSTIERNEY.COM                        WILMINGTON DE 19899                                 PHILADELPHIA PA 19102-2186                           SECBANKRUPTCY@SEC.GOV
                                                    MONIQUE.DISABATINO@SAUL.COM                         MELISSA.MARTINEZ@SAUL.COM
                                                      Case 20-12841-MFW Doc 588 Filed 12/31/20 Page 7 of 7
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 4 of 4                                                                                                                                                            12/27/2020 08:50:28 PM
000021P001-1447S-024                                 000062P001-1447S-024                                 000074P001-1447S-024                                 000096P001-1447S-024
SECURITIES AND EXCHANGE COMMISSION                   SIMON PROPERTY GROUP INC                             SINGER & LEVICK PC                                   SPOTTS FAIN PC
PHIL OFC BANKRUPTCY DEPT                             RONALD M TUCKER,ESQ                                  MICHELLE E SHRIRO,ESQ                                NEIL MCCULLAGH;KARL A MOSES JR
ONE PENN CTR                                         225 WEST WASHINGTON ST                               16200 ADDISON RD.,STE 140                            411 EAST FRANKLIN ST.,STE 600
1617 JFK BLVD STE 520                                INDIANAPOLIS IN 46204                                ADDISON TX 75001                                     RICHMOND VA 23219
PHILADELPHIA PA 19103                                RTUCKER@SIMON.COM                                    MSHRIRO@SINGERLEVICK.COM                             NMCCULLAGH@SPOTTSFAIN.COM
SECBANKRUPTCY@SEC.GOV


000096P001-1447S-024                                 000068P001-1447S-024                                 000009P001-1447S-024                                 000077P001-1447S-024
SPOTTS FAIN PC                                       STARK & STARK PC                                     US ATTORNEY FOR DELAWARE                             WESTERNBURG & THORNTON PC
NEIL MCCULLAGH;KARL A MOSES JR                       JOSEPH H LEMKIN,ESQ                                  CHARLES OBERLY ELLEN SLIGHTS                         STEVEN THORNTON
411 EAST FRANKLIN ST.,STE 600                        P O BOX 5315                                         1313 NORTH MARKET ST                                 10440 N CENTRAL EXPRESSWAY STE 800
RICHMOND VA 23219                                    PRINCETON NJ 08543                                   WILMINGTON DE 19801                                  DALLAS TX 75231
KMOSES@SPOTTSFAIN.COM                                JLEMKIN@STARK-STARK.COM                              USADE.ECFBANKRUPTCY@USDOJ.GOV                        STEVE@MWTLAW.COM




000070P001-1447S-024                                 000098P001-1447S-024                                 000023P001-1447S-024                                 000022P001-1447S-024
WILES & WILES LLP                                    WINSTEAD PC                                          WINSTON & STRAWN                                     WINSTON & STRAWN LLP
VICTOR W NEWMARK,ESQ                                 JASON A ENRIGHT                                      GREGORY M GARTLAND                                   CAREY D SCHREIBER
800 KENNESAW AVE.,STE 400                            500 WINSTEAD BUILDING                                200 PARK AVENUE                                      200 PARK AVENUE
MARIETTA GA 30060-7946                               2728 N HARWIID ST                                    NEW YORK NY 10166                                    NEW YORK NY 10166
BANKRUPTCY@EVICT.NET                                 DALLAS TX 75201                                      GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM
                                                     JENRIGHT@WINSTEAD.COM


000059P001-1447S-024                                 000092P001-1447S-024                                 000058P001-1447S-024                                 000058P001-1447S-024
WINSTON & STRAWN LLP                                 WOMBLE BOND DICKINSON (US)LLP                        YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
MICHAEL T LEARY                                      KEVIN J MANGAN                                       JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
333 SOUTH GRAND AVE.,38TH FLOOR                      1313 NORTH MARKET ST.,STE 1200                       1000 NORTH KING ST                                   1000 NORTH KING ST
LOS ANGELES CA 90071                                 WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
MTLEARY@WINSTON.COM                                  KEVIN.MANGAN@WBD-US.COM                              JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM




000058P001-1447S-024                                 000058P001-1447S-024
YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801
JMULVIHILL@YCST.COM                                  BANKFILINGS@YCST.COM




                Records Printed :                    90
